Citation Nr: 0110642	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 decision of the VA Manila Regional Office 
(RO) which denied the appellant's claim for VA benefits on 
the basis that her deceased husband did not have the 
requisite military service to establish basic eligibility for 
such benefits.

In her substantive appeal received in June 2000, the 
appellant requested a personal hearing before a Member of the 
Board at the RO.  By letter received later that month, 
however, she withdrew her hearing request.  Accordingly, the 
Board will proceed with consideration of the claim based on 
the evidence of record.


FINDING OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's husband did not have the requisite service to 
render her basically eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 1991 & Supp. 2000); C.F.R. §§ 3.1, 
3.8, 3.203 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background 

The record shows that the appellant's husband died in April 
1956.   In February 2000, she filed a formal application for 
VA benefits, alleging that her husband had served in the 
Philippine Commonwealth Army in the service of the U.S. Armed 
Forces during World War II, and that she was entitled to VA 
benefits based on his military service.  

In support of her claim, she submitted a copy of a September 
1998 Philippine Army document showing that her husband had 
served as a private in the Philippine Army from December 1941 
to January 1946.  

The RO contacted the service department and requested 
verification of the reported military service of the 
appellant's deceased husband.  In March 2000, an official of 
the U.S. Army Reserve Personnel Center (ARPERCEN) responded 
by furnishing a copy of an August 1957 verification report 
that the appellant's husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  In July 2000, the service department again indicated 
that no change was warranted in the prior negative 
certification relative to the deceased.  

Based on the service department's negative certification, the 
RO denied the appellant's claim for VA benefits on the basis 
that her husband did not have the requisite military service 
to establish eligibility therefor.  She appealed the RO 
determination, claiming that her husband had been inducted 
into the U.S. Forces in the Philippines, served with the 
Armed Forces of the United States, and had been a prisoner of 
war of the Japanese government.

In an October 2000 memorandum for file, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO stated that the 
individual records for each potential claimant were 
maintained in alphabetical order.  It was noted that ARPERCEN 
had repeatedly informed VA that, unless a claimant reported 
personal data such as a name different from that provided in 
a prior request for service verification, there was no value 
in resubmitting a request for reverification.  The RO 
explained that ARPERCEN had indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date and place of 
birth, and names of next of kin provided in the request for 
information with the records they have on file.  The RO noted 
that documents issued by the Philippine Army or Philippine 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO indicated that the Philippine government 
had its own regulations and laws which permitted recognition 
of military service not recognized by the U.S. Army and their 
findings are not binding on ARPERCEN.  The RO again noted 
that the service department had certified that the 
appellant's father had no valid service, based on the 
personal information that she had provided.

II.  Law and Regulations

The appellant claims that the military service of her husband 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."  

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b).  When the claimant does 
not submit evidence of service or the evidence submitted does 
not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The U.S. Court of Appeals for Veterans Claims has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 
Vet.App. 530, 532 (1992); see also Venturella v. Gober, 10 
Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 
(1993).  

III.  Analysis

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the appellant under that statute.  The record shows that 
all relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating her claim.  The Board further 
notes that by January, March and April 2000 letters, she was 
informed of the nature of the evidence which would 
substantiate her claim.  Also, detailed Statements of the 
Case were sent to her in May and September 2000.  In view of 
the foregoing, the Board finds that VA has fully satisfied 
its duty to the appellant under VCAA.  As the RO fulfilled 
the duty to assist, and because the change in law has no 
material effect on adjudication of her claim, the Board finds 
that it can consider the merits of this appeal without 
prejudice to her.  Bernard v Brown, 4 Vet. App. 384 (1993). 

Turning to the merits of the claim, the Board first finds 
that because none of the material submitted by the appellant 
is an official document of any service department of the 
United States, it does not constitute valid evidence of 
service under 38 C.F.R. § 3.203(a).  

As this evidence is insufficient to prove qualifying service 
on the part of the appellant's husband, VA is bound by the 
certification of the service department which shows that her 
husband did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  

Accordingly, the Board finds that the appellant's husband did 
not have the requisite service to qualify her for VA benefits 
and, therefore, her claim is denied.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8.  As the law is dispositive in this case, the 
appellant's claim must be denied because of lack of legal 
entitlement.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

Basic eligibility requirements for VA benefits not having 
been established, the appellant's claim is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

